DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on October 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,717,449 B2 and US 10,182,751 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Allowable Subject Matter
Claims 1-20 are allowed.
The closest references found during Examiner’s search of the prior art were US 2009/0054748 A1 to Feldman. Feldman discloses using two different algorithms, but there is no teaching or suggestion in the prior art for displaying a first estimated analyte using a first algorithm until a second estimated concentration value that is determined using a second, different algorithm is available. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791